Order entered January 22, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01235-CR
                                     No. 05-13-01237-CR

                                  JOHN CLOUD, Appellant

                                             V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 195th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F93-61603-N

                                            ORDER
       Appellant’s January 14, 2014 motion requesting leave to present oral argument is

DENIED.

       We DIRECT the Clerk to send a copy of this order, by first-class mail, to John Cloud,

TDCJ No. 749521, Powledge Unit, 1400 F.M. 3452, Palestine, Texas 75803.

       We DIRECT the Clerk to send a copy of this order, by electronic transmission, to the

Dallas County District Attorney’s Office.


                                                     /s/   LANA MYERS
                                                           JUSTICE